Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 7/15/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1-2, 7-8 and 10-12 are currently amended. Claims 3, 9 and 13-15 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter
3.	Claims 1-2, 4-8 and 10-12 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1 and 11 are allowable because prior art fails to 
teach or suggest, either alone or in combination, an electronic device comprising: a speaker; a microphone; a communication interface; a processor operatively connected to the speaker, the microphone, and the communication interface; and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: receive a first utterance through the microphone; determine a speaker model by performing speaker recognition on the first utterance; receive a second utterance through the microphone after the first utterance is received; determine a plurality of sections including voice information from voice data associated with the second utterance; determine a section correspond to the speaker model among the plurality of sections, as a voice section of the voice data; and determine others section does not correspond to the speaker model among the plurality of sections, as a noise section of the voice data.
5.	Claims2, 4-8 and 10 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the electronic device of claim 1.
6.	Claims 12 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim11 as the method for processing user voice input of an electronic device of claim 11.

7.	The closet prior art of Guevara et al (US 2018/0012604) in view of Acero et al (US 10/789,945) further in view of Huang et al (US 2019/0043525)  teaches method and device for user voice recognition but further fails to teach a processor operatively connected to the speaker, the microphone, and the communication interface; and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to: receive a first utterance through the microphone; determine a speaker model by performing speaker recognition on the first utterance; receive a second utterance through the microphone after the first utterance is received; determine a plurality of sections including voice information from voice data associated with the second utterance; determine a section correspond to the speaker model among the plurality of sections, as a voice section of the voice data; and determine others section does not correspond to the speaker model among the plurality of sections, as a noise section of the voice data.
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677